Clerke, J.
The first two objections to the complaint are merely objections to the amount of damages claimed, and this is no less the case with.the third.
Bo doubt the question of damages in lieu of exchange and re-exchange, ordinarily arises in regard to the drawer and indorsers; but the acceptor is liable, at all events, for the expenses of the protest, with interest.
The third objection therefore is also a mere objection to the amount claimed, which of course can be taken advantage of by answer, and adjusted at the trial.
Motion granted, with liberty to defendants to answer in ten days, on paying $10 costs.